DETAILED ACTION
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DiClemente US 4764130.  Regarding claim 19, DiClemente discloses a connector assembly, comprising: a first electrical connector 10A including: 
a first outer conductive body 12A (col. 2, line 25 and col. 4, line 18, the body 12A is inherently conductive due to it being made of metal); 
a first dielectric body 14A arranged within the first outer conductive body; 
and a first conductive center contact 42a (i.e., the contact 42a is arranged in a central passage, like 18, of the outer conductive body) arranged within the first dielectric body; 
a second electrical connector 10 mateable with the first electrical connector, including:
a second outer conductive body 12; 
a second dielectric body 14 arranged within the second outer conductive body; and 
a second conductive center 42 contact (i.e., the contact 42 is arranged in a central passage 18 of the outer conductive body) arranged within the second dielectric body, wherein in a mated state of the first and second electrical connectors, the first and second outer conductive bodies and the first and second conductive center contacts are electrically connected; and
an elastic bushing 74 arranged between and contacting the first outer conductive body and the first conductive center contact and arranged between and contacting opposing faces of the first and second dielectric bodies with the first and second electrical connectors in the mated state (see figure 4).
Per claim 20, the elastic bushing is monolithic and is arranged within an interior of the outer conductive body of the first electrical connector and defines an opening formed therethrough receiving the conductive center contact of the first electrical connector. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claims 1-14 and 16-18 are allowable.   Claim 21 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS N GUSHI whose telephone number is (571)272-2005.  The examiner can normally be reached Monday – Friday 8:00AM – 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/ROSS N GUSHI/             Primary Examiner, Art Unit 2833